While this case was pending on appeal, the Court was informed by motion of counsel for plaintiff, appellee, of the death of the defendant, appellant, Howard J. Cowgill. In the motion, an order to make Mrs. Minnie Hamilton Cowgill, widow of the deceased, was prayed for.
In the absence of any rule of its own on the subject, this Court, as it had to, followed the rule of the Supreme Court of the State. In accordance with the rule of that Court, on May 4, 1939, an order issued out of this Court under which Mrs. Minnie Hamilton Cowgill, widow, was summoned through her counsel of record, to appear as the legal representative of her deceased husband within twenty-five days and become a party to this appeal otherwise to stand a dismissal of the appeal or have the same heard and determined as in other cases.
Counsel representing the defendant, appellant, was duly served on May 5, 1939, by registered mail, with a copy of the plaintiff's motion and a copy of the order of this Court as appears from the return receipt of registered mail. No appearance having been made in compliance with the said order to this date, the appeal must, under the terms of the order, be dismissed.
It is therefore ordered that the appeal herein be and the same is hereby dismissed at the costs of the estate of the deceased appellant.